DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 12/01/2021. 
Currently, claims 1, 3-7, 18, 19, 12, 28 have been amended; claims 2, 11, 13, 15, 20, 21, 23-26 are canceled; and new claims 30-33 have been added. Therefore, claims 1, 3-10, 12, 14, 16-19, 22 and 27-33 are pending in this application.
Specification
3.	The amendment to the specification, which was filed on 12/01/2021, is objected to under 35 U.S.C.132 (a) because it introduces new matter into the disclosure. Note that 35 U.S.C.132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 
	The added material which is not supported by the original disclosure is as follows, “at least one source of sensation . . .  representing a hazardous condition, for example, a fire positioned in an interior compartment of the housing 12” (emphasis added).
It is worth to note that the original disclosure does not describe any arrangement where a fire is positioned in the interior compartment of the simulator housing.  Applicant is required to cancel the new matter in the reply to this Office action.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

●	Claims 30 and 32 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 is dependent on 1; and claim 30 recites, “[t]he simulator of claim 1 wherein the housing is manually carryable”
(i)	According to the original disclosure, the embodiment directed to a manually carryable housing is a simulator in the form of a pot, wherein one or more sources of sensations (see FIG 8, label '56'; and also FIG 9, labels '54, '56') are positioned inside the pot; and wherein a source of smoke is one of the sources of sensations (see [0032], lines 8-20).
(ii)	The specification also describes a smoke generator (a smoke machine), such the Alpha 900, by Rosco (or a conventional smoke generator), as the source of smoke (see [0020]). In addition, Applicant previously submitted some documents (which Applicant cited as evidence) in order to emphasize the structural features of a smoke machine (see pages 14 and 15 of Applicant's argument filed on 06/18/2020). 
However, given the descriptions of the disclosure regarding the pot that corresponds to the manually carryable housing (see part (i) above) and the smoke generator that corresponds to the smoke machine (see part (ii) above), the specification lacks sufficient written description regarding claim 30 where a smoke machine is positioned in the interior compartment of a manually carryable housing, such as a pot. 
Similarly, claim 32 is dependent on 19; and claim 32 recites, “[t]he method of claim 19 wherein the housing is manually carryable”. 
the pot that corresponds to the manually carryable housing (see part (i) above) and the smoke generator that corresponds to the smoke machine (see part (ii) above), the specification lacks sufficient written description regarding claim 32 where a smoke machine is coupled to a manually carryable housing, such as a pot. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 28, 29 and 31 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 28 is dependent on claim 1; and claim 28 recites, “[t]he simulator of claim 1 wherein the sensor is configured to detect a simulated extinguishant, when the simulated extinguishant directed at or applied to the housing”.
	However, it is unclear how claim 28 is achieved when the sensor, per claim 1, is configured to detect just an actual extinguishant. It is worth to note that the sensor of claim 1 is not necessarily configured to detect both types of extinguishants (e.g. see the claim language, “a sensor coupled to said housing and configured to detect at least one of a simulated or an actual extinguishant directed at or applied to the housing”, emphasis added). Consequently, claim 28 is indefinite.  Claim 29 is subjected to the same deficiency.  
	Claim 31 is dependent on claim 1; and claim 31 recites, “[t]he simulator of claim 1 wherein the prop is coupled to the housing” (emphasis added).
	However, it is unclear what structural and/or functional limitation(s) is implied per claim 31. It is worth to note that claim 1 already recites that “[a] training simulator comprising . . . a prop coupleable to the housing” (emphasis added). Consequently, claim 33 is ambiguous.   
6.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 28, 29 and 31 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C.112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 28 is dependent on claim 1; and claim 28 recites, “[t]he simulator of claim 1 wherein the sensor is configured to detect a simulated extinguishant, when the simulated extinguishant directed at or applied to the housing”
	However, claim 28 appears to exclude part of the limitations of claim 1, namely, the option to detect actual extinguishant. In contrast, section §112(d) requires a dependent claim to incorporate all the limitations of the claim to which it refers.
“[t]he simulator of claim 1 wherein the prop is coupled to the housing”
	However, claim 1 already recites that the simulator comprises a prop coupleable to the housing. 
Accordingly, claim 31 fails to further limit claim 1. For instance, claim 31 fails to add a further structural and/or functional limitation to claim 1. Instead, it is reciting the same structural and/or functional limitation that claim 1 already incorporates. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
35 USC §112(f), or pre AIA  35 USC §112, sixth paragraph
7.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1, 3-10, 12, 14, 16-19, 22 and 27-33 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder without reciting sufficient structure . Particularly, the generic placeholder is not preceded by a structural modifier. Such claim limitations are:  “prop”, “smoke machine”, “sensor”, and “controller”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, applicant may: (1) amend the claim 

Claim Rejections - 35 USC §102 / §103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C.102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

           The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
Feiock 5,226,818.
Regarding claim 19, Feiock teaches the following claimed limitations: a method for using a training simulator comprising: accessing a training simulator including a housing, a prop coupleable to the housing and configured to simulate or evoke an appearance of an object encountered in firefighting activity (e.g. a simulation system for training firefighting, wherein the system comprises a structure in the form of a rectangular housing where a thermal mass assembly is secured to a metal grating; and wherein a burner is also enclosed within the rectangular housing; see FIG 5 and FIG 6. Accordingly, the above rectangular container corresponds to a housing that has an interior compartment. In addition, a prop—that is configured to simulate/evoke an appearance of an object that encountered fire—is already coupled to the above housing; see col.7, lines 1-6), a smoke machine coupled to said housing (FIG 6, see label ‘100’: e.g. a smoke generator is coupled to the housing via a conduit, labeled ‘128’), a sensor coupled to said housing (FIG 3A, label ‘204’ or ‘212’: e.g. the thermocouple corresponds to the sensor attached to the housing ) and a controller operatively coupled to the sensor and the smoke machine (FIG 6, label ‘96’: e.g. the CPU—label ‘96’—is connected to the smoke generator and the sensor via one or more lines/wires; and thus, the CPU corresponds to the controller that is operatively coupled to the sensor and the smoke machine ); causing said smoke machine to emit smoke to simulate or evoke an appearance of a hazardous condition; and said sensor detecting a simulated or an actual extinguishant directed at or applied to the housing (col.9, lines 45-60; col.10, lines 3-37 :e.g. the CPU controls the operations of the various components the simulator; such as controlling the smoke generator to generate or emit smoke. In addition, the thermocouple, which corresponds the sensor, detects a fire extinguishing agent—such as water—that is directed or applied to the housing). 
Feiock further teaches, at least implicitly, the process of automatically varying emissions of the smoke machine in response to an output of the sensor, since Feiock already expressly 
Nevertheless, given the implementation expressly incorporated above, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify Feiock’s system; for example, by upgrading the algorithm(s) that the CPU/controller executes, so that the controller automatically varies—based on data gathered from the sensor—the amount of smoke that the smoke generator is generating, etc., so that the trainee would have a more realistic training scenario that allows him/her to quickly determine whether he/she is correctly applying the fire extinguishing agent (e.g. if the amount of smoke being generated is diminishing, the trainee will determine that he/she is correctly applying the fire extinguishing agent, etc.).  	 
Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 

●	Claims 1, 3-6, 8-10, 12, 14, 16-19, 22 and 28-33 are rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Levin 5,220,637 and further in view of Joynt 5,447,437.
Regarding claim 1, Darois teaches the following claimed limitations: a training simulator comprising: a housing defining an interior compartment ([0046] and FIG 3, label ‘20’: e.g. a simulator for firefighting training, wherein the flame generation unit, label ‘20’, corresponds to the housing that defines an interior compartment); a sensor coupled to said housing and configured to detect at least one of a simulated or an actual extinguishant directed at or applied to the housing ([0039] lines 7-12; FIG 3, label ‘41’: e.g. the housing incorporates one or more sensors for detecting an extinguishing agent directed or applied at the housing); and a controller operatively coupled to the sensor ([0039] and FIG 3, label ‘40’: e.g. the simulator comprises a controller ‘40’, which is operatively coupled to various components of the simulator, including the sensor ‘41’).
	Darois does not explicitly describe a smoke machine positioned in the interior compartment; and a prop coupleable to the housing and configured to simulate or evoke an appearance of an object encountered in firefighting activity. 
	However, Levin discloses a compact smoke machine for training fire fighters; and wherein the apparatus comprises a controller that controls the amount of simulated smoke being generated (col.1, lines 14-37; FIG 1; col.8, lines 6-41). 
	It is worth nothing that the implementation of Darois, as discussed per claim 1 above, does not necessarily require live fire ([0046]); and furthermore, Darois suggests the option to incorporate mechanical, electrical or electromechanical devices to simulate one or more attributes of fire (see [0043] lines 11-18).  . 
	Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Levin; for example, by incorporating a compact smoke machine within the housing, wherein one or more units of the smoke machine are electrically/electronically coupled with one or more appropriate units of the housing, including the control unit (FIG 2 or FIG 3, label ‘40’); and the control unit is arranged to control the amount of smoke being generated based on the accuracy of the type—and/or manner of application—of the fire extinguishing agent that the trainee is applying, etc., so that the trainee would have a more realistic and engaging training experience.          
	Regarding “a prop coupleable to the housing and configured to simulate or evoke an appearance of an object encountered in firefighting activity”, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Levin and further in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures/props is interchangeably mountable on the housing using a grid arrangement that allows each prop to be interchangeably mounted on the housing, in order to provide the trainee with a further simulation scenario(s) regarding an industrial or a household item—such as a wastebasket—being on fire, etc., so that the trainee would have a further opportunity to improve his/her skills (e.g. improving the trainee’s ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.).
Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
	   The limitation, “wherein prop is positioned on top of said housing”, is already addressed according to the modification discussed with respect to claim 1 (e.g. see the modification applied to claim 1. Particularly, a grid arrangement is incorporated that allows each prop to be interchangeably mounted on housing in order to provide a more enhanced simulation scenario to the trainee regarding an industrial or a household item being on fire, so that the trainee would have a more realistic training experience that improves his/her skills more effectively).
	Regarding claim 4, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein the prop is removably coupled to the housing”, is also addressed according to the modification discussed per claim 1 (e.g. see the modification applied to claim 1. Particularly, the grid arrangement incorporated above allows each prop to be interchangeably mounted on the flame generating unit. Accordingly, such arrangement for interchangeably mounting the props indicates that the prop is removably coupled to the housing, so that the props can be interchanged when simulating various scenarios).
	Regarding claim 5, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein the training simulator is configured such that the smoke emitted by the smoke machine is emitted externally of the interior compartment”, is also addressed per the modification discussed with respect to claim 1. Particularly, the compact smoke machine is placed within the housing; and therefore, it emits smoke externally of the interior compartment of the housing.
	Regarding claim 6, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
Darois further teaches, the sensor is configured to detect a simulated or an actual extinguishant that is directed at or applied to said housing externally of said interior compartment (FIG 3, labels ‘41’ and ‘72’, ‘75’: e.g. the trainee is applying the fire extinguishing agent towards the base of the housing where the sensors—label ‘41’—are positioned; and therefore, the extinguishant is applied externally of the interior compartment of the housing; and wherein the sensors detect whether the trainee is applying the suppressant properly. Note that the signals—label ‘75’—that the sensors detect from the extinguisher hose represent the simulated extinguishant; see [0061]).  
	Regarding claim 8, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein when the simulator is configured such that when the smoke machine emits smoke, the housing and the emitted smoke cooperate to simulate that the object is a source of fire”, is already addressed according to the modification discussed with respect to claim 1. 
Particularly, the compact smoke machine is incorporated within the housing of Darois (e.g. FIG 2 or FIG 3, label ‘20’); and wherein the prop is positioned on top of the housing using a grid arrangement (see Joynt: FIG 4A labels ‘49’ and ‘90’).  
Accordingly, given the arrangement above, the housing and the emitted smoke cooperate to simulate that the object is a source of fire.
Regarding claim 9, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
	Given the modification discussed with respect to claim 1, Darois further teaches that the controller is configured to automatically vary emissions of the smoke machine in response to an output of the sensor. Particularly, per the modified system, the controller is electrically/electronically coupled with the smoke machine; and thereby the controller is it is worth noting that the controller—label ‘40’—normally implements a functionality that automatically varies, based on data received from the sensor (label ‘41’), an attribute of fire; see [0063] to [0065]). 
Regarding claim 10, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
Darois further teaches, the simulator further comprises a display panel configured to visually display flames ([0046]: e.g. a television display or LCD projection is utilized to display simulated fire).
	Although Darois does not explicitly describe that “said display panel is positioned adjacent to said housing such that a visual display of the flames on the display is positioned to appear to emanate from said housing”, Darois already teaches that the flame generating unit, in connection with the display device (such as the LCD projection, etc.), generates a simulated fire via special effects; and wherein the display device is located on at least one face of the control unit ([0046], [0047]). 
In addition, given the arrangement depicted in FIG 3, the trainee is positioned on the opposite side of the part of the housing where the control unit (label ‘40’) is mounted.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Darois’ system; for example, by arranging the display device (e.g. the LCD projector) to face the trainee, while the display is positioned adjacent to the side of the housing where the control unit is mounted, etc., in order to provide the trainee with a combined physical and virtual immersive training environment that further enhances the trainee’s engagement (It is worth noting that the modification above already addresses the intended purpose currently claimed. Particularly, the display device, which is facing the trainee, is already adjacent to the housing; and therefore, the visual display of the flames on the display is positioned to appear to emanate from the housing).
Regarding claim 12, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitation, “wherein smoke emitted by the smoke machine is detectable by a trainee positioned externally of said housing who is positioned to apply the simulated or actual extinguishant at or to the housing”, is also addressed per the modification discussed with respect to claim 1. Particularly, given the arrangement depicted in FIG 3, the trainee—label ‘70’—is facing the simulator when applying the fire extinguishing agent towards the housing; and wherein the simulator already incorporates a compact smoke machine, which generates smoke. Thus, the trainee , while being positioned externally of the housing, does detect the smoke being emitted by the smoke machine. 
Regarding claim 14, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
Darois further teaches, the sensor is configured to detect at least one of an audible signal, electromagnetic signal, ultrasonic signal, pressure signal, heat signal, particle signal, fluid signal, gas vapor signal, or a fire blanket ([0039]; [0040]; [0061] lines 7-10: e.g. the sensor is already configured to detect at least one of an electromagnetic signal, an ultrasound signal, etc.).
Regarding each of claims 16 and 17, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.  
The limitations, “wherein the object comprises at least one of a device, machinery, hardware, furniture, container, or enclosure” (per claim 16), and “wherein the object comprises at least one of a motor, engine, pump, generator, stove, storage drum, box, can, trashcan, or stove pot” (per claim 17), are already addressed according to the modification discussed with respect to claim 1.
Particularly, given the modification applied to claim 1 based on the teaching of Joynt, the modified system already incorporates one or more mockup structures that mimic household/industrial items (e.g. a wastebasket, an electrical motor/generator, etc.); and wherein each of these mockup structures/props is interchangeably mountable on the housing using a grid arrangement, etc., in order to provide a more enhanced simulation scenario to the trainee regarding a household/industrial item being on fire. Accordingly, the prop already includes (i) at least one of machinery or hardware, per claim 16; and (ii)  at least one of motor, or generator, per claim 17. 
Regarding claim 18, Darois teaches the following claimed limitations: a training simulator comprising: a housing including ([0046] and FIG 3, label ‘20’: e.g. a simulator for firefighting training, wherein the flame generation unit, label ‘20’, corresponds to the housing); a sensor coupled to said housing and configured to detect a simulated or an actual extinguishant directed at or applied to the housing ([0039] lines 7-12; see FIG 3, label ‘41’: e.g. the housing incorporates one or more sensors for detecting an extinguishing agent directed or applied at the housing); a display panel configured to visually display a hazardous condition ([0046]: e.g. the simulator incorporates a display device, such as a LCD projector, etc., which is utilized to simulate a hazardous condition via special effects); and a controller operatively coupled to the sensor ([0039] and FIG 3, label ‘40’: e.g. the simulator comprises a controller ‘40’, which is operatively coupled to various components of the simulator, including the sensor ‘41’).
	Darois does not explicitly describe a smoke machine coupled to said housing; and a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity.  
Levin discloses a compact smoke machine for training fire fighters; and wherein the apparatus comprises a controller that controls the amount of simulated smoke being generated (col.1, lines 14-37; FIG 1; col.8, lines 6-41). 
	It is worth nothing that the implementation of Darois, as discussed per claim 18 above, does not necessarily require live fire ([0046]); and furthermore, Darois suggests the option to incorporate mechanical, electrical or electromechanical devices to simulate one or more attributes of fire (see [0043] lines 11-18).   
	Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Levin; for example, 
by incorporating a compact smoke machine within the housing, wherein one or more units of the smoke machine are electrically/electronically coupled with one or more appropriate units of the housing, including the control unit (FIG 2 or FIG 3, label ‘40’); and the control unit is arranged to control the amount of smoke being generated based on the accuracy of the type—and/or manner of application—of the fire extinguishing agent that the trainee is applying, etc., so that the trainee would have a more realistic and engaging training experience.          
	Regarding “a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity”, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Levin and further in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures/props is interchangeably mountable on the housing using a grid arrangement that allows each prop to be interchangeably e.g. improving the trainee’s ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.).
	Although Darios does not explicitly describe, “said display panel is positioned adjacent to said housing and behind said prop such that a visual display of the hazardous condition on the display panel is positioned to appear to emanate from said housing and extend above the prop”, Darois already teaches that the flame generating unit, in connection with the display device (such as the LCD projection, etc.), generates a simulated fire via special effects; and wherein the display device is located on at least one face of the control unit ([0046], [0047]). 
In addition, given the arrangement depicted in FIG 3, the trainee is positioned on the opposite side of the part of the housing where the control unit (label ‘40’) is mounted.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Darois’ system; for example, by arranging the display device (e.g. the LCD projector) to face the trainee, while the display is positioned adjacent to the side of the housing where the control unit is mounted, etc., in order to provide the trainee with a combined physical and virtual immersive training environment that further enhances the trainee’s engagement (Note that the modification above already addresses the intended purpose currently claimed. Particularly, per the teaching gleaned from Joynt, the prop is positioned on the housing; and wherein the display device, which is facing the trainee, is already adjacent to the housing; and therefore, the hazardous condition on the display appears to emanate from the housing and extend above the prop).
	Regarding claim 19, Darois teaches the following claimed limitations: a method for using a training simulator comprising: accessing a training simulator including a housing ([0046] and e.g. a simulator for firefighting training, wherein the simulator comprises a flame generation unit, label ‘20’, which corresponds to the housing) a sensor coupled to said housing and a controller operatively coupled to the sensor ([0039] lines 1-5; FIG 3, labels ‘40’ and ‘41’: e.g. label ‘41’ corresponds to at least one sensor; and label ‘40’ corresponds to the controller, which is coupled to the sensor); and said sensor detecting at least one of a simulated or an actual extinguishant directed at or applied to the housing ([0039] lines 7-12: e.g. the sensor detects an extinguishing agent directed or applied at the housing).
	Darois does not describe a smoke machine coupled to the housing, wherein the smoke machine emits smoke to simulate or evoke an appearance of a hazardous condition; and wherein the emissions of the smoke machine is automatically varied in response to an output of the sensor; and a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity.
However, Levin discloses a compact smoke machine for training fire fighters; and wherein the apparatus comprises a controller that controls the amount of simulated smoke being generated (col.1, lines 14-37; FIG 1; col.8, lines 6-41). 
	It is worth nothing that the implementation of Darois, as discussed per claim 19 above, does not necessarily require live fire ([0046]); and furthermore, Darois suggests the option to incorporate mechanical, electrical or electromechanical devices to simulate one or more attributes of fire (see [0043] lines 11-18).   
	Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Levin; for example, 
by incorporating a compact smoke machine within the housing, wherein one or more units of the smoke machine are electrically/electronically coupled with one or more appropriate units of the housing, including the control unit (FIG 2 or FIG 3, label ‘40’); and the control unit is arranged to automatically vary the amount of smoke being generated based on the accuracy of the type—and/or manner of application—of the fire extinguishing agent that the trainee is applying, etc., so note that besides Levin’s teaching directed to automatically varying the amount of an attribute of fire (col.1, lines 14-37), Darois also implements a functionality for automatically varying the amount of an attribute of fire, see [0063] to [0065]; and this further confirms the feasibility of the modification discussed above).          
	Regarding “a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity”, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Levin and further in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures/props is interchangeably mountable on the housing using a grid arrangement that allows each prop to be interchangeably mounted on the housing, in order to provide the trainee with a further simulation scenario(s) regarding an industrial or a household item—such as a wastebasket—being on fire, etc., so that the trainee would have a further opportunity to improve his/her skills (e.g. improving the trainee’s ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.).
Regarding claim 22, Darois in view of Levin and further in view of Joynt teaches the claimed limitation as discussed above per claim 18.
The limitation, “wherein the display panel is generally flat and planar and is oriented in a vertical plane, wherein the display panel is positioned behind said prop such that said prop is positioned between said display panel and a user such that said visual display of the hazardous condition on the display appears to emanate from said housing, and wherein said display panel is operatively coupled to said controller”, is already addressed according to the modification applied to claim 18. 
Particularly,  the display device—such as the LCD projector—is positioned adjacent to the housing that comprises the prop; and wherein the  LCD projector is facing the trainee; and thereby the LCD projector generates visual special effects. Accordingly, the arrangement above already indicates that the display is operatively coupled to the controller; and thereby the display further enhances the simulation scenario (Also see the discussion presented with respect to claim 18 since it also applies to claim 22).  
Darois in view of Levin and further in view of Joynt teaches the claimed limitation as discussed above per claim 1. Darois further teaches:
Regarding claim 28, wherein the sensor is configured to detect a simulated extinguishant, when the simulated extinguishant directed at or applied to the housing ([0039]; [0040]; [0061] lines 7-10: e.g. as the trainee directs the extinguisher hose at the housing, the sensors—label ‘41’—detect the electromagnetic signal or radiation transmitted from the transmitter—label ‘42’—of the extinguisher hose. In this regard, the above electromagnetic signal or radiation corresponds to the simulated extinguishant);
Regarding claim 29, wherein the simulated extinguishant is electromagnetic radiation or a pressure wave ([0039]; [0040]; [0061] lines 7-10: e.g. as already pointed out above per claim 28, the simulated extinguishant is at least the electromagnetic radiation).
Regarding claim 30 and 32, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claims 1 and 19 respectively. 
The limitation, “the housing is manually carryable”, is already addressed per the discussion presented with respect to each of claims 1 and 19 since the housing that Darois implemented (Fig 3, label ‘20’) is already manually carryable.    
Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.
The limitation, “the prop is coupled to the housing”, is already addressed per the modification discussed with respect to claim 1. Particularly, the modified system incorporates a grid arrangement, which is utilized to attach the prop on the housing (see above the modification discussed per claim 1).
Regarding claim 33, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above per claim 1.
The limitation, “the housing defines an interior compartment, and wherein the smoke machine is positioned in the interior compartment”, is already addressed per the modification discussed with respect to claim 1. 
Particularly, the housing of Darois already involves an internal compartment (see Fig 3, label ‘20’); and wherein, per the modification applied to Darois, a compact smoke machine (Levin: see FIG 1) is already positioned within the housing (see the modification discussed per claim 1).   
●	Claim 7 is rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Levin 5,220,637, in view of Joynt 5,447,437 and further in view of Greene 3,285,159.  
Regarding claim 7, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above.
Darois in view of Levin and further in view of Joynt does not describe that the sensor is positioned on or in the interior compartment prop.
However, Greene discloses a common household item, such as a cooking pot, which is typically exposed to heat or fire during cooking; and wherein the cooking pot comprises at least one sensor positioned at its bottom (col.2, lines 31-38; and also see FIG 1, labels 2 and 44).
Darois in view of Levin, in view of Joynt and further in view of Greene; for example, by incorporating an additional prop that represents a common office/household item(s), such as a cooking pot; and wherein the prop comprises at least one sensor for indicating the amount of temperature that the prop is encountering when exposed to heat or fire, etc., in order to enable the trainee to easily recognize the risk associated with such household items when they are exposed to fire or heat, so that the trainee would learn the safest way to handle such items during emergency situations (e.g. a proper way to handle such items during a fire emergency, etc.).  
●	Claim 27 is rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Levin 5,220,637, in views of Joynt 5,447,437 and further in views of Theatrical Smoke (EQUIPMENT-BASED GUIDELINES FOR THE USE OF THEATRICAL SMOKE AND HAZE).
Regarding claim 27, Darois in view of Levin and further in view of Joynt teaches the claimed limitations as discussed above. 
Darois in view of Levin and further in view of Joynt does not teach that the smoke machine is an ROSCO ALPHA 900 smoke generator.
However, the above limitation is directed to an old and well-known smoke machine, such as the Rosco Alpha 900 smoke generator, which is commonly used to generate smoke during a simulation or theatrical activities (see Theatrical Smoke: TABLE 3 on page 16).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Darois in view of Levin, in view of Joynt and further in view Theatrical Smoke; for example, by providing an option to supplement or swap the smoke machine with the Rosco Alpha 900 smoke generator (e.g. depending on the amount of smoke to be generated for a given simulation, etc.), so that the trainee (and/or the trainer) would have a further option to easily create a high/low density smoke depending on the type of training scenario to be simulated; and thereby making the system more adaptive for different types of training scenarios.   
Response to Arguments.
10.	Applicant’s arguments have been fully considered (the arguments filed on 12/01/2021). 
(i)	Applicant’s arguments directed to section §112 are not persuasive. Applicant argues (see pages 8-12 of the argument),
Claims 1-10, 12, 14, 16-19, 22 and 27 are rejected under 35 U.S.C. l 12(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description. . . 
Firstly, with respect to the Fig. 8 and 9 embodiment, a "source of sensation 54, 56" is clearly shown in the pot 52, and described in paragraph [0032]. The Office action, at page 3, appears to discount this description and drawings on the basis that the specification describes the smoke generator or smoke machine as being an Alpha 900 by Rosco . . . 
Moreover it is noted that having the smoke machine coupled to the housing is also disclosed at, for example, paragraph [0018] . . . 
The Office action appears to cite only to Figs. 8 and 9, but it is submitted that the specification as a whole must be evaluated . . . 
At paragraph 3(c), claim 2 is rejected on the basis that the disclosure fails to provide written support for specifying that the smoke machine is positioned in an interior compartment of the housing portion. However this feature is clearly shown at least in the embodiments of Figs.1-2, and 8-9 . . . 
At paragraph 3(d) of the Office action, claims 16 and 17 are rejected on the basis that they recite machinery (claim 16) or an engine, a generator or a stove (claim 17) . . . 
Claims 1-10, 12, 14, 16-19, 22 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph . . . 
The Office action also includes that it is unclear how machinery, as recited in claim 16, is considered to represent an object that is incorporated into a manually carryable housing . . . 
Similarly, claim 17 is rejected on the basis that it is unclear how an engine or a generator, as recited in claim 17, is considered to represent an object that is incorporated into a manually carryable housing . . . 
Claim 28 is rejected on the basis that the limitation is unclear as to how the limitation specified therein can be achieved in the case when the sensor is configured to detect only an actual extinguishant. . . . 
At paragraph 5 of the Office action, claim 6 is rejected on the basis that it ultimately depends from claim 1, which specifies the sensor coupled to the housing and configured to detect at least one of a simulated or an actual extinguishant "directed at or applied to" the housing . . . 
Claim 28 is rejected on the basis that that claim fails to further limit claim 1 since it does not add a further structural and/or functional limitation to the system of claim 1… 

Under prong (A) it is noted that none of the claim limitations at issue include the term "means for" or "step for." . . . 
Moreover, under step (A) it is clearly and well-established, based upon previously submitted evidence, that "smoke machines," "sensors," "controllers" and "prop" have a specific structural meaning . . . 
Under prong (B) the current Office action does not properly recite any alleged, associated functional language to support its position that the claims terms at issue should be construed under 35 U.S.C. 112(f) . . . 
Under prong (C) it is noted that in order for a limitation to be construed under 35 U.S.C.§112 (f) or pre-AIA  35 U.S.C. §112, paragraph 6, it must be shown that "the term 'means' or 'step' or the generic placeholder recited in the claim . . . 
It is submitted that the recitation of an "prop" is sufficiently recited structure, material or acts for achieving the stated function . . . 
With respect to the terms "smoke machine," "sensor" and "controllers," those terms are well known by a person of ordinary skill in the art, and have specific, well-known meanings that are extensively defined for example in dictionaries . . . 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:  
	Firstly, while misconstruing the analysis presented in the office-action, Applicant appears to simply ignore the main issue raised under section §112(a).  For instance, Applicant argues, “a ‘source of sensation 54, 56’ is clearly shown in the pot 52, and described in paragraph [0032]. The Office action, at page 3, appears to discount this description and drawings on the basis that the specification describes the smoke generator or smoke machine as being an Alpha 900 by Rosco, and also cites to previously submitted documents. However it is not understood how the citation to the Alpha 900 by Rosco or the previously submitted documents renders the written description in paragraph [0032] insufficient”
	However, unlike Applicant’s assertion, the analysis does not discount any of the descriptions in the disclosure, including the parts that Applicant identified above (i.e. FIG 8; FIG 9; [0032]). In fact, contrary to Applicant’s assertion, the analysis already identifies the same parts to demonstrate the lack of description regarding the limitation at issue (e.g. see page 3 of the previous office-action).  
a ‘source of sensation 54, 56’ is clearly shown in the pot 52, and described in paragraph [0032] . . . it is noted that having the smoke machine coupled to the housing is also disclosed at, for example, paragraph [0018] . . . Figs. 1 and 2 clearly disclose a particular embodiment in which the housing 12 including a prop 30 or prop portion, and is coupled to the smoke machine 12” (emphasis added). 
However, the main issue is not whether the disclosure (e.g. FIG 8 and FIG 9) shows a source of sensation in the pot; but whether any of the sources of sensation in the pot corresponds to a smoke machine. Moreover, the issue raised in the analysis has nothing to do with the shape of the housing. Although Applicant has identified additional sections ([0018]; FIG 1, FIG 2), which indicate that the housing may have a rectangular shape or any convenient shape, Applicant fails to demonstrate how these sections provide support regarding the deficiency identified under section §112(a). 
Regarding the embodiment directed to the manually carryable housing, the disclosure describes a housing in the form of a pot, and wherein a “source of smoke” is attached or positioned in the pot (FIG 8/9, labels ‘54’, ‘56’; also see [0032] lines 8-20). However, the description does not necessarily indicate that the “source of smoke” is a “smoke machine”. This is because it is impractical to incorporate a smoke machine into a pot given the significant structural limits of the pot. In fact, Applicant previously presented some documents to demonstrate the structural features of a smoke machine (pages 14 and 15 of Applicant's argument filed on 06/18/2020); and therefore, Applicant acknowledges, at least implicitly, that it is impractical to incorporate a smoke machine into a pot (which represents the claimed manually carryable housing). In contrast, the current claim (see each of claims 30 and 32) positively requires coupling or positioning a smoke machine into the manually carryable housing. Consequently, the disclosure lacks sufficient written description regarding each of claims 30 and 32.   
the specification as a whole must be evaluated, and other figures and accompanying disclosure can also be utilized to provide written support, and figures other than Figs. 8 and 9 disclose the claimed housing” (emphasis added). However, the findings under section §112(a) are established based on the analysis of the disclosure as a whole. Although some of the figures (e.g. FIG 1, FIG 2) describe a housing that incorporates a smoke machine, these figures do not necessarily represent a manually carryable simulator housing. In fact, none of the accompanying descriptions positively indicates a simulator housing that is manually carryable. However, given the context of the descriptions directed to FIG 8 and FIG 9 (e.g. a pot implemented as a simulator), a person skilled in the art reasonably concludes that this embodiment corresponds to the manually carryable simulator housing. Accordingly, while considering the disclosure as a whole, the analysis (section §112(a)) focuses on this embodiment in order to determine whether the disclosure has sufficient written description regarding claims 30 and 32. Thus, unlike Applicant’s assertion, the analysis under section §112(a) is based on the disclosure as a whole. 
	Applicant is also repeating the same assertion regarding previously presented claim 2, “claim 2 is rejected on the basis that the disclosure fails to provide written support for specifying that the smoke machine is positioned in an interior compartment of the housing portion. However this feature is clearly shown at least in the embodiments of Figs. 1-2, and 8-9. The Office action only cites to the embodiments of Figs. 8 and 9, which show the claimed subject matter, but the entire disclosure must be considered . . . ” 
However, as already pointed out above, the analysis under section §112(a) is based on the evaluation of the disclosure as a whole. In this regard, FIG 1 and FIG 2 do not necessarily correspond to a simulator with a manually carryable housing. For instance, neither the figures (FIG 1 and FIG 2) nor their accompanying descriptions necessarily indicates that the simulator involves a manually carryable housing. On the other hand, FIG 8 and FIG 9 represent a simulator with a manually carryable housing since they illustrate a pot implemented as a simulator (see [0032] lines 8-20). Although this embodiment describes incorporating a “source of smoke” into the pot, it does not necessarily assert that the “source of smoke” is a “smoke machine”. This is because it is impractical to incorporate a “smoke machine” into a pot. It is further worth noting that Applicant previously presented some documents to illustrate the structural features of a smoke machine (pages 14 and 15 of Applicant's argument filed on 06/18/2020). However, Applicant still fails to demonstrate how such smoke machine would be added into a pot, which represents the claimed simulator with a manually carryable housing. Consequently, Applicant’s arguments are again not persuasive. It is worth noting that the analysis presented above applies to claims 30 and 32 since each of these claims is directed to a simulator with a manually carryable housing.  
Applicant is also misconstruing the findings presented in the previous office-action regarding claims 16 and 17. Applicant argues that “claims 16 and 17 are rejected on the basis that they recite machinery (claim 16) or an engine, a generator or a stove (claim 17)”.
However, Applicant is again misconstruing the basis for the rejection of claims 16 and 17. Particularly, unlike Applicant’s assertion, claims 16 and 17 were rejected due to the lack of support concerning a manually carryable housing that includes a prop portion in the form of a machinery or an engine (or a generator/stove). Consequently, Applicant’s assertions are inaccurate since Applicant is omitting the main issue indicated in the previous office-action.  
Secondly, Applicant’s assertions directed to section §112(b) also fail to address the core of the findings in the previous office-action. Applicant argues, “claim 1 specified a manually carryable housing including a prop portion . . .  Claim 16 depends from claim 1 and specifies that the object is at least one of a device, machinery . . . the housing could include a prop that takes on the appearance of, for example, machinery . . .  in claim 17 the housing could include a prop that takes on the appearance of, for example, a generator”
a manually carryable housing. Accordingly, given the so-called “manually carryable” nature of the housing, it was not clear how a manually carryable housing includes a prop portion that simulates a machinery or an engine (claims 16 or 17). Although Applicant asserts that “the housing could include a prop that takes on the appearance of, for example, machinery. This is clearly explained at, for example, paragraphs [0006] and [0025]”, none of the paragraphs indicates that the housing, which purportedly includes a machinery or an engine, is a manually carryable housing. Consequently, Applicant’s arguments directed to section §112(b) are not persuasive since Applicant has not addressed the core issue raised in the analysis.    
Applicant’s arguments directed to claims 6 and 28 are now moot since Applicant is referring to the amendment made to the above claims. Nevertheless, the Office points out a misconception noted in the argument directed to claim 28. For instance, Applicant asserts that “the Office action assumes that claim 1 is to be read to detect only an actual extinguishant. However such an interpretation reads limitations into claim 1 that are not present”. 
However, Applicant does not appear to apply a proper claim construction. As correctly pointed out in the previous office action, claim 1 requires the sensor to detect a simulated extinguishant  or an actual extinguishant, but not both. This means that the sensor is not necessarily configured to detect both types of extinguishants. For instance, if it is configured to detect a simulated extinguishant, then it can only detect a simulated extinguishant, but not an actual extinguishant. Similarly,  if it is configured to detect an actual extinguishant, then it can only detect an actual extinguishant, but not a simulated extinguishant. Accordingly, such proper claim construction is quite the opposite of “read[ing] limitations into claim 1 that are not present”.  Consequently, Applicant’s assertions directed to claim 28 are also inaccurate. 

Thirdly, regarding the analysis under section §112(f), Applicant asserts that the claims do not invoke §112(f) since none of the claim limitations includes the term “means for” or “step for”. However, the absence of such terms does not necessarily indicate that the claims are clear from section §112(f). For instance, if the claim(s) recites a term used as a generic place holder, such as a non-structural term having no specific structural meaning, then it invokes section §112(f). For instance, claim 1 recites the term “sensor”. However, this term does not have “a specific structural meaning” since a sensor may have multiple forms (i.e. the term “sensor” is not necessarily directed to a specific structure). Accordingly, the term “sensor” does invoke section §112(f). Of course, the same is true regarding the terms “prop”, “controller” and “smoke machine”. Consequently, Applicant’s arguments are not persuasive. 
Although Applicant appears to consider prong (A), Applicant does not appear to properly construe the above prong. For instance, Applicant asserts, “[u]nder prong (A) it is noted that none of the claim limitations at issue include the term ‘means for’ or ‘step for.’ Accordingly under guidance provided in MPEP §2181, there is a rebuttable presumption that 35 U.S.C. §112 (f) or pre-AIA  35 U.S.C. §112, ¶6 does not apply”  
However, as already pointed out above, prong (A) is certainly not limited merely to limitations that use the terms “means for” or “step for”. Instead, it also encompasses limitations that recite a term used as a generic place holder (e.g. a non-structural term having no specific structural meaning). Consequently, Applicant’s assertion does not negate the analysis presented under section §112(f).    
In addition, Applicant’s assertions directed to the claimed limitations do not address the core of the issue raised under section §112(f). For instance, Applicant asserts, “it is clearly and well-established, based upon previously submitted evidence, that ‘smoke machines,’ ‘sensors,’ ‘controllers’ and ‘prop’ have a specific structural meaning, and are not ‘nonce’ terms or ‘generic placeholders’ as required under MPEP §2181”. 
not a specific structure. For instance, the term “prop” can be applied to different types of elements; such as: a dining table, a desktop computer, a plastic bottle, a bicycle, etc. Accordingly, given such diverse structural implications, it is makes no sense to continuously assume that “prop” has “a specific structural meaning”.  Of course, the same is true regarding the rest of the terms identified under section §112(f). For instance, the term “controller” can be applied to a variety of elements; such as: an electromechanical relay, a hydraulic/pneumatic shut-off valve, a software program executed via a computer, a manual or automatic circuit breaker etc. Thus, similar to the point made above, it makes no sense to assume that a “controller” has “a specific structural meaning”. On the other hand, if a given claim(s) recites the term “CPU” (or “central processing unit”), this term does not invoke section §112(f) since the term is usually considered to have a specific structural meaning; such as, a microprocessor. 
Applicant further asserts that , “[u]nder prong (B) the current Office action does not properly recite any alleged, associated functional language to support its position that the claims terms at issue should be construed under 35 U.S.C. 112(f)”
However, the function implied per each term is self-evident from the meaning of the term. For instance, the “senor” is used to sense/detect parameters. In fact, the claim already indicates that the “sensor” is configured “to detect at least one of a simulated or an actual extinguishant”. Similarly, the “smoke machine” is used to generate/produce smoke; and the “controller” is used to control a simulation process. Of course, regarding the “prop”, the claim already specifies that the “prop” is configured “to simulate or evoke an appearance of an object encountered in firefighting activity”. Thus, it is quite clear, at least for a person skilled in the art, that the function associated with each term is already evident. Applicant still fails to challenge the above facts.   
the recitation of an ‘prop’ is sufficiently recited structure, material or acts for achieving the stated function. In particular, in order for a component to be a prop and simulate or evoke an appearance of an object, the structure would merely mimic another known structure. Thus given the extremely low threshold of ‘structure’ required to provide the stated function, it is submitted that the prop specified in the claims easily meets that threshold” (emphasis added).
However, Applicant is demonstrating—perhaps inadvertently—that the term “prop” does not have a specific structure. For instance, Applicant asserts that “in order for a component to be a prop and simulate or evoke an appearance of an object, the structure would merely mimic another known structure” (emphasis added). Accordingly, considering the above reasoning, if the “prop” is simulating a plastic bottle, then it should mimic the structure of a plastic bottle. Similarly, if the “prop” is simulating a bicycle, then it should mimic the structure of a bicycle. Of course, if the “prop” is simulating a refrigerator, it should mimic the structure of a refrigerator, etc.  Accordingly, the above is already confirming the fact that the term “prop” does not have a specific structural meaning.
Moreover, Applicant fails to provide any evidence to support the assumption that “extremely low threshold of ‘structure’ [is] required to provide the stated function”. Nevertheless, it has already been demonstrated above that the term “prop” still invokes section §112(f) since it does not have “a specific structural meaning”. 
Applicant further asserts that “the terms ‘smoke machine,’ ‘sensor’ and ‘controllers,’ those terms are well known by a person of ordinary skill in the art, and have specific, well-known meanings that are extensively defined for example in dictionaries, encyclopedias and scientific literature”
However, the analysis has nothing to do with whether the terms are well-known to a person skilled in the art (or whether they are “extensively defined” in dictionaries, etc.); but a device that responds to a physical stimulus . . . and transmits a resulting impulse (as for measurement or operating a control)” (e.g. see the online Meriam-Webster dictionary ). However, this definition certainly does not indicate a specific structural meaning regarding the term “sensor”. For instance, a thermometer is a “sensor” that fits the above definition. Similarly, a household smoke detector is also a “sensor” that fits the above definition. However, the structure of the thermometer is significantly different from that of the household smoke detector. At least from these examples, a person skilled in the art easily recognizes that the term “sensor” certainly does not have “a specific structural meaning”.    
The analysis above demonstrates that the Office’s findings under section §112(f) are consistent with the MPEP, including MPEP §2181. In contrast, Applicant’s arguments are not persuasive since Applicant appears to misconstrue the criteria established per section §112(f). 
(ii)	Applicant’s arguments directed to section §103(a) are not persuasive. Applicant argues (see pages 13-17 of the argument),
Claims 1-6, 8-10, 12, 14, 16-19, 22, 28 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable . . . 
With this amendment claim 1 has been amended to essentially include the subject matter of claim 2, and claim 2 has been cancelled . . . 
In particular it is noted that the Darois reference is directed to live-fire burning manifold including, with reference to Fig. 1, a unit body 5 with a flame manifold 8 for burning fuel (paragraph [0027]) . . . 
The Levin reference discloses a smoke apparatus including a tubular member 2 which ejects vaporized smoke fluid out of one end. With reference for example to Fig. 1, that device includes a gas moving means 9 . . . 
Thus, it can be seen that a person of ordinary skill in the art would not position Levin's smoke generating apparatus of the Levin reference inside Damis' housing 20 . . . 
Moreover, even if those components would somehow survive the flames and high temperatures inside the housing, as noted above Levin's smoke apparatus relies upon a carefully controlled temperature gradient along the height of the tubular member to generate smoke in the desired manner . . . 
It is thus noted that paragraph [0046] specifies that the output can "also" include special effects and that the display device can be used "in connection with" the flame generation unit . . . 
At page 11, the Office action also cites to paragraph [0043] of Damis for the proposition that Damis suggests the option to incorporate mechanical, electrical or electromechanical devices to simulate attributes of fire . . . 

In particular, the Office action takes the position that in the modified system of Damis, the controller is electrically/electronically coupled with the smoke machine and that therefore the controller is arranged to control the amount of smoke . . . 
Instead, it appears that the Office action has assumed a modification to Damis' controller would be implemented ( e.g. the controller being modified to automatically vary emissions of a smoke machine), but a full analysis of such a modification is not presented . . . 
With respect to the rejection of independent claim 18, at page 20, the Office action admits that the Darois reference does not disclose the limitation which specifies "said display panel is positioned adjacent to said housing and behind said prop . . . 
Nonetheless, the Office action then takes the position that it would have been obvious to a person of ordinary skill in the art to further modify Darois to arrange the display device to face the trainee . . .
However, the proposed modification of the Darois reference is entirely unsupported . . . 
The Office action thus impermissibly bases the rejection solely upon the Applicant's own disclosure. Even if this is disagreed with, it is noted that the Office action fails to cite to any secondary reference as showing the limitations of claim 18 which are missing from Damis, but instead summarily concludes the claimed subject matter is obvious, without any supporting objective evidence . . . 
In this case, no prior art reference is cited as showing the subject matter of claims 18 . . . 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:  
	Firstly, as evident from the analysis under section §103(a), the current amendment to claim 1 does not overcome the prior art. The current amendment, which purportedly incorporates previously presented claim 2, is already addressed based on the modification applied to claim 1. Applicant asserts that “[i]n the rejection of claim 2, the Office action takes the position that it would be obvious to a person of ordinary skill in the art to incorporate the smoke generating apparatus of the Levin reference in the housing 20 of the Darois reference to arrive at the subject matter of claim 2. Should the rejection of claim 2 be applied to amended claim 1, such a rejection is respectfully traversed” (emphasis added). 
However, as evident from the previous office-action, no further modification is made to address claim 2. This is because the modification applied to address claim 1 already addresses claim 2 (e.g. see page 11 of the office-action mailed on 09/01/2021). Particularly, regarding the modification discussed per claim 1 already addresses the limitation regarding, ‘wherein said smoke machine is positioned in said interior compartment', since the compact smoke machine is placed within the housing” (see page 13, lines 1-3 of the previous office-action; emphasis added). However, despite the above fact presented in the previous office-action, Applicant appears to incorrectly assume that incorporating previous claim 2 into claim 1 is sufficient to overcome the prior art. Consequently, Applicant’s arguments are not persuasive.      
In addition, while ignoring the embodiment cited from the reference, Applicant is attempting to challenge the prior art by emphasizing the embodiment not cited from the reference. For instance, Applicant argues, “Darois reference is directed to live-fire burning manifold including, with reference to Fig. 1, a unit body 5 with a flame manifold 8 for burning fuel (paragraph [0027]). Darois' system further includes a fuel line 6 and a fuel ignition device 7 for the controlled live fires (paragraph [0027]). The fuel burned in the Darois system can be ignitable gas or liquid fuel such as ethane, propane . . .” 
However, unlike Applicant’s assertions, Darois is not limited merely to a live fire simulation since Darois also implements an embodiment that does not require live fire (e.g. see [0046]). Moreover, the Office does not rely on the embodiment that relates to live fire; rather, the Office relies on the embodiment that does not require live fire. As already noted above, Darois already implements an alternative arrangement that allows the simulator to be used without the need to generate live fire. The alternative arrangement uses a display device, such as a television or LCD projector, to generate a simulated fire instead of generating live fire using fuel (see [0046]). Consequently, Applicant’s arguments directed to the office-action are not persuasive since Applicant fails to challenge the embodiment cited in the office-action. 
Secondly, despite asserting that a person skilled in the art would not use Levin to modify Darois, Applicant fails to present any convincing rationale to substantiate the above assertion. Instead, Applicant is still emphasizing the embodiment that uses live fire, as opposed a person of ordinary skill in the art would not position Levin's smoke generating apparatus of the Levin reference inside Darois' housing 20. In particular, Darois utilizes live fire bums that are positioned directly inside the housing 20 . . . Darios mis' housing would expose the sensitive components of the Levin reference, such as its gas moving means, heater , pump, thermocouple and controller to flame and high temperatures which would bum or destroy those components . . . Positioning Levin's smoke apparatus would expose that apparatus to variable and relatively uncontrolled temperature variations that would interfere with the carefully monitored temperature profile within the column, rendering it inoperable” (emphasis added).
However, none of the assertions above is valid since the embodiment cited from the reference does not use live fire. As repeatedly pointed out above, Darois already teaches an embodiment that uses a display (e.g. television or LCD projector) to generate a simulated fire instead of live fire (see [0046]). Accordingly, unlike Applicant’s assertion, none of the components of Levin would be burned or destroyed since there is no live fire. Applicant’s arguments are again not persuasive. 
In addition, Applicant appears to misconstrue the alternative embodiment that does not use live fire. Applicant asserts, “[i]t is thus noted that paragraph [0046] specifies that the output can ‘also’ include special effects and that the display device can be used ‘in connection with’ the flame generation unit. Thus under this passage any ‘display device’ would be used in conjunction with, and not in place of, the flame generation unit . . .  even if a non-flame display device were to be used, the flame generation unit 20 would also be used, and the same issues with respect to exposure to flame and elevated temperature remain”
However, it is quite evident from the context of the paragraph ([0046]) that Darois is describing an alternative arrangement that allows the flame generation unit (FIG 1, label ‘20’) to output “a simulated fire” instead of a live fire (“Furthermore, an output also may include . . . the flame generation unit 20 producing a simulated fire via special effects”, emphasis added). Particularly, the flame generation unit is connected to a display device, such as a television display or LCD projector, and thereby the flame generation unit outputs “a simulated fire via special effects”. In such arrangement, it is not logical, at least to a person skilled in the art, to apply live fire since the fire will destroy the display that is connected to the flame generation unit. Of course, given the above arrangement, it is further redundant to apply live fire since the display device is already displaying “simulated fire”. Accordingly, Applicant’s assertions are not persuasive.   
In addition, Applicant appears to assume that the modification is replacing the flame generation unit with the display device. For instance, Applicant asserts, “any ‘display device’ would be used in conjunction with, and not in place of, the flame generation unit. Accordingly in light of this teaching, even if a non-flame display device were to be used, the flame generation unit 20 would also be used . . .” (emphasis added).
However, neither Darois nor the proposed modification is suggesting replacing the flame generation unit with the display device. Instead, the office-action is indicating that the flame generation unit is not producing live fire when it is used in connection with the display device. This is because the display device, which is connected to the flame generation unit, will be destroyed by the live fire if the flame generation unit is producing live fire. Moreover, the display device is already generating a simulated fire via special effects; and therefore, there is no need to generate live fire. 
The facts above invalidates Applicant’s assertions since no live fire is produced when the flame generation unit is producing “simulated fire via special effects”. The facts above further confirm that the modification does not destroy any of the components being incorporated from Levin (e.g. see the modification applied to Darois based on the teaching of Levin).
Furthermore, while referring to one of the paragraphs cited in the office-action, Applicant asserts that “the Office action also cites to paragraph [0043] of Damis for the proposition that Darois suggests the option to incorporate mechanical, electrical or electromechanical devices to simulate attributes of fire. To the extent that is true, it is noted that Darois does not suggest positioning such components inside the flame-containing housing” (emphasis added).
However, one has to consider the teaching that Darois provides to the artisan (the person skilled in the art). Particularly, Darois is suggesting that additional mechanical, electrical or electromechanical devices can be incorporated in order to control the simulation of one or more attributes of fire (see [0043] lines 11-18). Thus, given such teaching, the artisan would be motivated to incorporate one or more additional devices (i.e. mechanical, electrical or electromechanical devices) in order to enhance the simulation. It is also worth to note that Darois is not necessarily required to suggest the modification. In fact, none of the references is necessarily required to suggest the modification (see below, emphasis added), 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Consequently, Applicant’s arguments are again not persuasive since Applicant is attempting to negate the modification based on the presumption that Darois is silent about the proposed modification.  
Thirdly, regarding claim 9, Applicant asserts that “it is noted that the Darois reference does not utilize, or reference, a smoke machine. Thus Darois’ controller inherently cannot be configured to automatically vary emissions of a smoke machine since no smoke machine is used . . . it appears that the Office action has assumed a modification to Darois' controller would be implemented (e.g. the controller being modified to automatically vary emissions of a smoke machine), but a full analysis of such a modification is not presented” (emphasis added). 
However, Applicant does not appear to appreciate the modification discussed in the office-action. For instance, without providing any technical basis, Applicant appears to be making a conclusory assertion that “Darois’ controller inherently cannot be configured to automatically vary emissions of a smoke machine since no smoke machine is used”. However, the absence of a smoke machine in the exemplary implementation does not necessarily indicate that the controller (FIG 3, label ‘40’) cannot be used to control a smoke machine. 
It is important to understand at least the exemplary operations of Darois’ controller. For instance, based on signals received from the sensors (FIG 3, label ‘41’), the controller (FIG 3, label ‘40’) sends commands to a the fuel controller (see FIG 2, label ‘13’), so that the fuel controller adjusts the amount of fire being produced (see [0036] lines 1-14; [0042] and [0043]).
As evident from the above teaching, the controller (FIG 3, label ‘40’) is already configured to receive signals from one or more sensors, and thereby transmits instructions to a second device (e.g. another controller), so that the second device performs some action based on the signal received from the controller. Accordingly, when modifying Darois’ alternative embodiment based on the teaching of Levin, the artisan has the option to utilize the above principle of operation in order to achieve a desired outcome. For instance, the artisan wires Darois’ controller (FIG 3, label ‘40’) with Levin’s controller (FIG 1, label ‘25’) in a master-slave arrangement, so that Darois’ controller commands Levin’s controller to perform a desired function (in the same fashion that controller ‘40’ was commanding controller ‘13’). Of course, another alternative approach is to expand the functions of Darois’ controller by fully/partially incorporating the functions of Levin’s controller, so that Levin’s controller can be omitted during the modification (i.e. Darois’ controller performs the functions of Levin’s controller, such as adjusting the amount of heat delivered to the heater means; col.8, lines 22-32, etc.). 
In addition, the artisan also discards Levin’s temperature sensors (see FIG 1, label ‘24’, or col. 11, lines 18-20) and connects the relevant wires that extend from Levin’s device to Darois’ sensors (FIG 3, label ’41’); so that Darois’ controller responds to the sensors on the housing (FIG 3, label ’41’) as opposed to the sensors on Levin’s device.    
Accordingly, the simple modification discussed above allows Darois’ controller (FIG 3, label ‘40’) to control the amount of smoke that the smoke machine is generating. Particularly, based on sensor signal received from the sensor (FIG 1, label ‘41’), Darois’ controller generates pertinent commands to control the amount of smoke that the smoke machine is generating. Such modification is quite obvious to a person skilled in the art. 
Applicant further asserts that “the Office action would first need to cite to a reference that discloses the missing subject matter (e.g. a controller configured to automatically vary emissions of the smoke machine), and then show how the references would be combined” (emphasis added). However, Applicant appears to fail to appreciate the teaching of the cited reference, namely Levin, which already teaches a controller configured to automatically vary emissions of the smoke machine (e.g. see col.1, lines 14-37, or col.8 lines 6-41). Although Applicant appears to review Levin’s teaching (see pages 13-14 of Applicant’s argument), it is unclear why Applicant has disregarded the teaching that relates to the operation of the controller. Nevertheless, Levin already describes a controller (FIG 1, label ‘25’) that controls the amount of smoke that the smoke machine is generating. Particularly, based on signals received from one or more sensors (FIG 1, label ‘24’), the controller adjusts the current being delivered to one or more heating elements (e.g. FIG 1, label ‘20a’), so that the amount of vaporized gas (smoke) being generated is controlled (i.e. increasing or decreasing the amount of smoke). Levin already teaches a controller configured to automatically vary the amount of smoke that the smoke machine is emitting. 
In contrast, it is noted that Applicant’s disclosure does not have any description regarding how the controller is controlling the amount of smoke being generated. Instead, the specification merely provides the following generic assertion, “the quantity or character of the smoke generated may vary depending upon the simulated source of the smoke or depending upon the suppressant, extinguishant, or simulated suppressant or extinguishant applied to training simulator 10. For example, large amounts of smoke may be emitted when a specific extinguishing or suppressing method is used” (see [0020] of the specification).  
It is also worth to note that the Examiner is not necessarily required to provide additional explanation regarding the operation of a device that the reference (Levin) is describing in detail. Particularly, a person skilled in the art should appreciate the operation of the device based on the teaching presented in the reference.   
Accordingly, no additional reference is required regarding the modification discussed in the office-action since the artisan readily recognizes such arrangement based on the teaching gleaned from Darois and Levin. It is also important to note that the  artisan is a person of ordinary creativity, but not an automation (see below, emphasis added),  
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

The observations above demonstrate that Applicant’s assertions directed to the modification are not valid. In contrast, the Office has already established, based on evidence, a prima facie case demonstrating that the current claims (including claim 9) are obvious over the prior art. Consequently, Applicant’s arguments are not persuasive.  
Fourthly, regarding claim 18, Applicant is making incorrect assertions regarding the position of the display. Applicant asserts, “the control unit 40 in Fig. 3 of Darois is located on an underside of the housing 20. Accordingly, even if a person were to position a display panel on the control until 40 of Darois, the display panel would thus be located entirely below the housing 20” (emphasis added).
However, the above assertion lacks basic rationale since there is no plausible reason for the artisan (a person of ordinary skill in the art) to place the display below the control unit. Particularly, common sense dictates that the trainee is required to view the simulation scenario that the display is displaying. If so, how is this objective achieved if the display is below the control unit? Applicant fails to address the above fundamental issue. 
Nevertheless, contrary to Applicant assertion, Darois is describing the side of the housing (flame generation unit) where the display device is positioned. It is quite evident, at last from the figures (see FIG 3), that the housing has four sides; and wherein the control unit (FIG 3, label ‘40’) is positioned towards one of the four sides, namely the side away from the trainee (FIG 3, label ‘70’). Thus, to indicate the position of the display device, Darois stated that “[t]he display is a visual display that is located on at least one face of the control unit 40” (see [0047]). Accordingly, the Office’s analysis is based on such teaching from the reference. More importantly, neither Darois nor the office-action indicated that the display is positioned below the controller (see FIG 3, label ‘40’). Consequently, Applicant’s arguments are not persuasive.  
Moreover, while ignoring Darois’ teaching, Applicant asserts that “the proposed modification of the Darois reference is entirely unsupported. In particular, the Office action fails to cite to any reference that discloses the missing subject matter, but instead summarily concludes that the missing subject matter would be obvious” 
is not limited merely to the explicit teaching of the reference(s); rather, it also involves the understanding of the artisan (see below, emphasis added),   
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.

In the instant case, Darois already teaches an exemplary arrangement that one establishes; such as positioning or locating the display-device to one of the sides of the flame generation unit (housing), so that simulation scenarios are displayed to the trainee via visual effects ([0046]; [0047]). Accordingly, given such teaching, a person skilled in the art would be motivated to modify Darois’s system; for example, by arranging the display device (e.g. the LCD projector) to face the trainee, while the display is positioned adjacent to the side of the housing where the control unit is mounted, etc., in order to provide the trainee with a combined physical and virtual immersive training environment that further enhances the trainee's engagement (as already noted in the previous office-action, the modification above already addresses the intended purpose currently claimed. Particularly, per the teaching gleaned from Joynt, the prop is positioned on the housing; and wherein the display device, which is facing the trainee, is already adjacent to the housing; and therefore, the hazardous condition on the display appears to emanate from the housing and extend above the prop).
Of course, except for simply asserting that Darois lacks the claimed subject matter, Applicant fails to demonstrate whether the skilled artisan would be unable to achieve the proposed modification based on the teaching gleaned from Darois.  Consequently, Applicant’s arguments are again not persuasive. 
Applicant further incorrectly asserts that the modification regarding claim 18 is gleaned from Applicant’s disclosure. Applicant asserts, “it is noted that the cited motivation of an ‘immersive training environment’ is disclosed at least in paragraph [0030] of the current Application . . . The Office action thus impermissibly bases the rejection solely upon the Applicant's own disclosure. Even if this is disagreed with, it is noted that the Office action fails to cite to any secondary reference as showing the limitations of claim 18 which are missing from Darois, but instead summarily concludes the claimed subject matter is obvious, without any supporting objective evidence” (emphasis added). 
However, unlike Applicant’s assertion, none of the motivations is gleaned from Applicant’s disclosure. In fact, Applicant fails to demonstrate whether any of the motivations is gleaned from Applicant’s disclosure. For instance, the section that Applicant identified from the specification ([0030]) does not necessarily suggest an immersive training environment. Particularly, the above section does not even describe the type of display utilized, let alone a display capable of providing an immersive training environment. Even considering the type of displays that disclosure mentions, such as a flat screen monitor or a liquid crystal display (see [0019] of the specification), the disclosure does not necessarily indicate whether any of these displays has the size required to establish an immersive training environment. In contrast,  Darois clearly describes an exemplary display, such as LCD projector, that is capable of three-dimensional props that characterize aspects of the disclosure may enable the trainee to become immersed in a simulated emergency environment that better prepares the trainee for the actual real-life experience” (see [0034] of the specification, emphasis added). However, such use of three-dimensional props for fire training is an old and well-known practice in the art. For instance, one of the references cited in the office-action already teaches the use of three-dimensional props for fire training (e.g. see col.5, lines 50-65 of US 5,447,437; a reference available since 1995). This is further evidence that Applicant’s disclosure is gleaned from the prior art. However, while ignoring the facts discussed above, Applicant is incorrectly asserting that the office-action “impermissibly bases the rejection solely upon the Applicant's own disclosure”. Consequently, Applicant’s arguments are not valid since the arguments are inconsistent with the facts. 
Furthermore, as clearly demonstrated above, no additional reference is required to address claim 18 since the teaching of Darois is sufficient to establish the proposed modification. As already pointed out above, Darois already teaches an exemplary arrangement that one establishes, such as positioning or locating the display-device to one of the sides of the flame generation unit (housing), so that the simulation scenarios are displayed to the trainee via visual effects ([0046]; [0047]). Accordingly, given such teaching, a person skilled in the art would be motivated to modify Darois’s system; for example, by arranging the display device (e.g. the LCD projector) to face the trainee, while the display is positioned adjacent to the side of the housing where the control unit is mounted, etc., in order to provide the trainee with a combined physical and virtual immersive training environment that further enhances the trainee's engagement. Consequently, Applicant’s arguments directed to claim 18 are once again not persuasive. The Office concludes that the prior art does teach or suggest the current claims. 

Conclusion 
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715